Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2015

                                      No. 04-15-00338-CV

                                       Arthur BUTCHER,
                                            Appellant

                                                 v.

    CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board
                              d/b/a CPS Energy,
                                   Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05172
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The clerk’s record was originally due on June 25, 2015. On June 30, 2015, the trial court
clerk filed a Notification of Late Record, stating the clerk’s record has not been filed because
appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record
and appellant is not entitled to appeal without paying the fee.

         It is therefore ORDERED that appellant provide written proof to this court no later than
July 17, 2015 that either (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant
fails to file such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court